  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for DORIS A. KAELIN,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                               NORTHERN DISTRICT OF CALIFORNIA

 10                                          SAN JOSE DIVISION

 11   In re                                                Case No. 18-50398 MEH
                                                           Chapter 7
 12                                                        Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                        OBJECTION TO CLAIM 41
                     Debtor.                               (LCA Bank)
 14

 15                                                        [No Hearing Required Unless Requested]

 16

 17   To:     LCA Bank, Shannon Gibbs in the “Bankruptcy Department”
              and Thomas T. Billings, Registered Agent for Service of Process
 18
 19           PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate
 20   of TechShop, Inc. (“Debtor”), files this objection to Claim 41 filed by LCA Bank (“Claimant”) on
 21   May 16, 2018 as a secured claim in the amount of $72,262.16 (“Claim”). True and correct copies of
 22   the first three pages of the Claim are attached hereto as Exhibit A. The Trustee objects to the Claim
 23   because the Claim is not entitled to secured status and the Claim appears to be materially over stated.
 24                              The Claim is Not Entitled to Secured Status
 25           The Claim appears to relate to an equipment lease or purchase made by the Debtor prior to
 26   the February 26, 2018 petition date. The Trustee did not administer any of the underlying equipment
 27   that is the subject of the agreement. To the extent that the Claimant had a lien on personal property,
 28   neither the Trustee nor the Debtor’s estate is in control or possession of that collateral. The Trustee

Case: 18-50398      Doc# 277      Filed: 03/22/21     Entered: 03/22/21 05:22:04        Page 1 of 5        1
  1   has no opposition to the Claimant seeking relief from the automatic stay to litigate its damages with

  2   regard to the equipment that is the subject of its putative lien. If the Claimant has a claim which it

  3   can assert against the Debtor’s bankruptcy estate, the Claim must be recharacterized as an

  4   unsecured, non-priority claim.

  5                                         The Claim is Over Stated

  6          According to documents attached to the Claim, the Claimant asserts that it is owed

  7   $57,809.97 in accrued, unpaid payments with regard to its pre-petition agreement with the Debtor.

  8   In addition, the documentation attached to the Claim asserts that the Claimant is entitled to

  9   “stipulated attorney fees” in the amount of $14,452.49. The Trustee is unable to read the “fine print”

 10   attached to the Claim and is unable to find any reference in the agreement pursuant to which the

 11   estate could owe or should owe any attorney fees to Claimant. The Trustee therefore prays that the

 12   Claim be reduced to the amount of $57,809.97.

 13          WHEREFORE, the Trustee prays for an order, as follows:

 14          1.        Reclassifying Claim 41 filed on May 16, 2018 by LCA Bank as a secured claim in

 15   the amount of $72,262.16 to a general unsecured, non-priority claim and reducing it to the amount

 16   of $57,809.97;

 17          2.        For such other relief as the Court deems just and appropriate.

 18
 19   DATED: March 22, 2021                 RINCON LAW LLP

 20

 21
                                            By: /s/ Gregg S. Kleiner
 22                                             GREGG S. KLEINER
                                                Counsel for DORIS A. KAELIN,
 23                                             Trustee in Bankruptcy
 24

 25

 26

 27

 28

Case: 18-50398      Doc# 277       Filed: 03/22/21    Entered: 03/22/21 05:22:04        Page 2 of 5       2
      Case 18-50398   Claim 41   Filed 05/16/18   Desc Main Document   Page 1 of 14


                                                                           EXHIBIT A
Case: 18-50398   Doc# 277    Filed: 03/22/21      Entered: 03/22/21 05:22:04   Page 3 of 5
      Case 18-50398   Claim 41   Filed 05/16/18   Desc Main Document   Page 2 of 14


                                                                           EXHIBIT A
Case: 18-50398   Doc# 277    Filed: 03/22/21      Entered: 03/22/21 05:22:04   Page 4 of 5
      Case 18-50398   Claim 41   Filed 05/16/18   Desc Main Document   Page 3 of 14


                                                                           EXHIBIT A
Case: 18-50398   Doc# 277    Filed: 03/22/21      Entered: 03/22/21 05:22:04   Page 5 of 5
